Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Fig. 11, may have sufficient subject matter for further prosecution, or considered it with Fig. 6 in combination if possible. Prior suggestion of allowable subject matter was modified due to a finding from updated search.

Response to Amendment
Applicant’s response received has been fully considered and entered, but the arguments are not deemed to be persuasive.


Response to Arguments
Applicant argues: it is important to fused images by front end,  and Fossum does not provide the signal processing by the same module, because Fossum’s design does not provide the SOM flexibility…. and Abramson does not teach fusing IR and visible light images, see pg. 9-10 of the argument
Examiner respectfully disagrees. Fossum design was cited solely for the purpose of providing front end with two cameras with different spectral responses, such design appears to be upgradable with flip bonding, also noticed by the Applicant. See the detail rejection: FOSSUM discloses an imaging system (see abstract) comprising: a front end with an infrared imager (abstract, Fig. 5, infrared imager, i.e. thermal imager); wherein the front end module further comprises a visible- light imager configured to capture second video data representing visible light images of the scene (see FOSSUM, Fig. 5 and 
Applicant argues: Abramson did not disclose SOM and different properties of SOM, see pg.11 of the argument. Applicant should note a SOM is disclosed specifically by Abramson: para. 43 System On Chip, i.e. SOM, since a chip can be considered as a module, with connecting pins, easily plug in and pull off from the system, i.e. removable module structure: i.e. integrates all components of a computer or other electronic system into a single chip. These elements manipulate the conditioned scene image data delivered from the front end stages 204 in order to provide output scene data that can be displayed or stored for use by the user. Subsequently, the processor 222 (processing circuitry) sends the processed data to a display 108 or other output/control device 210. Apparently, SOC has the same integrated system and function as argued by the Applicant that not disclosed by Abramson, therefore, Applicant arguments are not persuasive, as once the system is integrated, module/chip alike, it can be replaced and upgrade easily with replacing the processor or system on chip, i.e. SOM. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”).
Regarding claim 2, FOSSUM discloses an imaging system (see abstract) comprising: a front end with an infrared imager (abstract, Fig. 5, infrared imager, i.e. thermal imager);
wherein the front end module further comprises a visible- light imager configured to capture second video data representing visible light images of the scene (see FOSSUM, Fig. 5 and abstract).
It is noted that FOSSUM is silent about FPA as claimed.
However, ABRAMSON discloses the front end module (Fig. 3, component 204, para. 31) comprising: the infrared image is a thermal imager (para. 35, bolometer, i.e. thermal imager) comprising a focal plane array (FPA) (para. 34) configured to capture first video data representing thermal images (as cited before, ig. Infrared energy) of a scene (as cited before, i.e. infrared energy received, i.e. thermal imager as cited above); 
a logic device (as cited below) configured to process the first video data (see citation below, i.e. component 202 process the image) to obtain first processed video data (Fig. 3, block 202, para. 39); 
a sensor interface circuit configured to receive the first video data from the thermal imager and transmit the first video data to the logic device (Fig. 2, interface between component 200 and 202); and 

a back end module (Fig. 3, component 222) comprising: 
a back end interface circuit configured to receive the front end output video data from the front end via the front end interface circuit (as cited above, connection between 202 and 222); 
a processor configured to provide a video output, wherein the video output is based on the front end output video data (Fig. 3, component 222); and 
one or more input/output circuits configured to interface with one or more input/output components of the imaging system (Fig. 3, connection between 222 and component 108, 208 and 210), 
wherein the back end interface circuit, the processor, and the one or more input/output circuits are provided as a system-on-module (SOC) (Fig. 3, component 222, and para. 43).
wherein the logic device comprises: a thermal processing circuit configured to process the first video data to obtain the first processed video data (see citation of processed thermal image);
 a visible-light processing circuit configured to process the second video data to obtain second processed video data (see ABRAMSON, i.e Fig. 3, Visible light camera); and a combining circuit configured to generate fused video data based at least on the first processed video data and the second processed video data (see ABRAMSON, as cited above, FOSSUM also discloses fusing the two images from two imagers together), and 
wherein the front end interface circuit comprises the combining circuit and the front end interface circuit is configured to transmit the fused video data as the front end output video data (ABRAMSON, para. 57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective

as to have benefit of recognize and distinguish different features in a thermal image as compared to the
real-world scene.

Regarding claim 10, FOSSUM and ABRAMSON, for the same motivation of combination, further discloses the method of assembling the imaging system of claim 2, the method comprising: coupling the thermal imager to the sensor interface circuit (ABRAMSON, Fig. 3 connection between the thermal imager and circuit); coupling the sensor interface circuit to the thermal processing circuit (see FOSSUM, Fig. 5 coupling between the imager and circuit); coupling the visible-light imager to the visible-light processing circuit (see FOSSUM citation above); coupling the visible-light processing circuit to the thermal processing circuit (see above citation for thermal imager and visible imager connection); coupling the thermal processing circuit to the combining circuit (see integration citation above); coupling the combining circuit to the back end interface circuit (see ABRAMSON, Fig. 3 for connection between imagers and back end circuit); and configuring the back end module based on the thermal imager and the visible-light imager (see ABRAMSON, Fig. 3).

Regarding claim 12, FOSSUM and ABRAMSON, for the same motivation of combination, discloses a method comprising: capturing, by a thermal imager comprising a focal plane array (see rejection of claim 2), first video data representing thermal images of a scene; providing, by a sensor interface circuit, the first video data to a logic device (see rejection of claim 2); processing, by the logic device, the first video data to obtain first processed video data (see rejection of claim 2); providing, by a front end interface circuit, front end output video data to a processor via a back end interface circuit, wherein the front end output video data is based at least on the first processed video data (see rejection of claim 2); generating, by the processor, a video output based at least on the front end output video data (see .

Claim 5-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), in view of Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”), further in view of Kumar et al. (Improving Person Tracking Using an Inexpensive Thermal Infrared Sensor hereinafter “Kumar”), Still further in view of Cannata (US 5200623 A, “Cannata”).
Regarding claim 5, FOSSUM and ABRAMSON, for the same motivation of combination, discloses ir imager system with a first processing circuit configured to process the first video data based on a first integration time to obtain first integration output data (see ABRAMSON Fig. 3 preamp/integration time). 
It is noted that FOSSUM and ABRAMSON is silent about further wherein the thermal processing circuit comprises: a second processing circuit configured to process the first video data based on a second integration time to obtain second integration output data, wherein the first integration time is shorter than the second integration time as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum and Abramson in combination by adding KUMAR's teaching so as to have benefit of better object detection and tracking by eliminating a variety of false positives and false negatives, and improving the region boundaries of true detections.
It is noted that FOSSUM, ABRAMSON, KUMAR is silent about a second processing circuit configured to process the first video data based on a second integration time to obtain second integration output data, wherein the first integration time is shorter than the second integration time, a third processing circuit configured to generate the first processed video data based at least on the first integration output data and the second integration output data as claimed.
However, CANNATA discloses  a first processing circuit (as cited below) configured to process the first video data based on a first integration time to obtain first integration output data (as cited below, corresponding to a shorter integration time); a second processing circuit configured to process the first video data based on a second integration time to obtain second integration output data, wherein the first integration time is shorter than (as cited blow, shorter integration corresponding to dimmer version of image) the second integration time; and a third processing circuit (as cited below, i.e. The dual integration circuit may further be provided with analog-to-digital conversion circuitry for receiving outputs from the first and second integration circuit and generating a responsive digital output signal representative of a composite of signals from the first and second integration circuits) configured to generate the first processed video data based at least on the first integration output data a target having a bright infrared image, and the second integration circuit generates an output signal representative of an object having a dim infrared image.  The first and second integration circuits output at different times corresponding to the different integration of each circuit. In the presently preferred embodiment, the second integration circuit, corresponding to a long integration time, generates an output signal after a time equal to sixteen times the length of the period of the short integration circuit. The dual integration circuit may further be provided with analog-to-digital conversion circuitry for receiving outputs from the first and second integration circuit and generating a responsive digital output signal representative of a composite of signals from the first and second integration circuits.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum, Abramson and KUMAR in combination by adding CANNATA's teaching so as to have benefit of extending the dynamic range of on focal plane signal processor used in a infrared detection system.
	Regarding claim 15, FOSSUM, ABRAMSON, KUMAR, and CANNATA, for the same motivation of combination, further discloses the wherein the processing the first video data comprises: processing, by a first processing circuit of the thermal processing circuit (see above citation for thermal imager), the first video data based on a first integration time to obtain first integration output data; processing, by a second processing circuit of the thermal processing circuit, the first video data based on a second integration time to obtain second integration output data, wherein the first integration time is shorter than the second integration time; and generating, by a third processing circuit of the thermal processing circuit, the first processed video data based at least on the first integration output data and the second integration output data (see imagers and integration time citation above).


imager configured to capture third video data representing infrared images (CANNATA as cited above, citing multiple infrared imagers) of the scene, wherein the logic device further comprises an infrared processing circuit configured to process the third video data to obtain the third processed video data (as cited above, CANNATA discloses multiple imagers), and wherein the combining circuit is configured to generate the fused video data based at least on the first processed video data, the second processed video data, and the third processed video data (with teaching of FOSSUM/ABRAMSON/KUMAR/CANNATA, it is clear that at least visible and thermal images/infrared images is fused together for a better image).

Regarding claim 7, Fossum, Abramson, KUMAR, and CANNATA, for the same motivation of combination, further discloses wherein the thermal imager comprises an uncooled thermal imager (FOSSUM, infrared imager, not cooled) or a cooled thermal imager (bolometer, bolometer is cooled thermal imager), and wherein the infrared imager comprises a near infrared imager (IR sensor include near infrared).

Regarding claim 8, Fossum, Abramson, KUMAR, CANNATA, for the same motivation of combination, further discloses wherein the front end module comprises a plurality of front end devices, wherein the SOM is configurable for the front end devices, and wherein the front end devices comprise the thermal imager, the visible-light imager, and the infrared imager (see above citation for three imager).



Regarding claim 16, Fossum, Abramson, KUMAR, CANNATA, for the same motivation of combination, for the same motivation of combination, further discloses the further comprising: capturing, by an infrared imager, third video data associated with infrared images of the scene; and processing, by an infrared processing circuit of the logic device, the third video data to obtain the third processed video data, wherein the generating the fused video data is based at least on the first processed video data, the second processed video data, and the third processed video data (see three imager citation above).

Regarding claim 17, Fossum, Abramson, KUMAR, CANNATA, for the same motivation of combination, for the same motivation of combination, further discloses the wherein the thermal imager comprises an uncooled thermal imager or a cooled thermal imager, and wherein the infrared imager comprises a near (as cited above for NIR sensor) infrared imager (see above citation, cooled and uncooled citations above).

Regarding claim 18, Fossum, Abramson, KUMAR, CANNATA, for the same motivation of combination, further discloses the wherein the SOM is configurable for a plurality of front end devices, and wherein the front end devices comprise the thermal imager, the visible-light imager, and the infrared imager (see three imagers citation above).

3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), in view of Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”), further in view of Jonsson et al. (US 20090273675 A1, hereinafter “Jonsson”)

Regarding claim 3, FOSSUM and ABRAMSON, for the same motivation of combination, further discloses the claim 2, wherein the front end module further comprises: a first interface circuit configured to transmit the first processed video data; and a second interface circuit configured to receive the first processed video data from the first interface circuit and transmit the first processed video data to the visible-light processing circuit (see FOSSUM, see the interface between the IR camera, visible camera, noted according to ABRAMSON, the images is processed as cite above).
	It is noted that FOSSUM and ABRAMSON is silent about the logic device is configured to perform dead pixel replacement in obtaining the first processed video data as claimed.
However, Jonsson discloses the logic device is configured to perform dead pixel replacement in obtaining the first processed video data (para. [0085] In step S83 the gain of the camera system determined by measuring at two different temperatures, for example 35 and 100 degrees C. This is done at two different positions of the conveyor belt, one for each temperature. This data may be used to calculate per-pixel gain correction (gainmaps) as well as other gain compensations. In step S84, image analysis may be performed to automatically detect pixels with irregular behaviour, for example pixels exhibiting excessive noise or pixels that deviate in gain. These pixels are considered unusable for the image presentation to the user, and are therefore marked as "dead" in the calibration data. During operation of the camera, the signal level of such pixels are subsequently replaced by a value based on neighbouring pixel levels. Such methods for dead-pixel replacement is considered a standard procedure for people skilled in infrared camera technology. In step S85 image quality control is performed by various methods of image analysis. This may include measuring of temporal and spatial noise as well as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum, Abramson, by adding JONSSON's teaching so as to have benefit of preventing higher costs and less scalability.


Regarding claim 13, FOSSUM and ABRAMSON, for the same motivation of combination, further discloses claim 12, the transmitting, by a first interface circuit, the first processed video data; receiving, by a second interface circuit from the first interface circuit, the first processed video data; and transmitting, by the second interface circuit, the first processed video data to the visible-light processing circuit (see interface citation).
It is noted that FOSSUM and ABRAMSON is silent about performing dead pixel replacement by the logic device to obtain the first processed video data as claimed.
However, JONSSON discloses performing dead pixel replacement by the logic device to obtain the first processed video data (para. [0085] In step S83 the gain of the camera system determined by measuring at two different temperatures, for example 35 and 100 degrees C. This is done at two different positions of the conveyor belt, one for each temperature. This data may be used to calculate per-pixel gain correction (gainmaps) as well as other gain compensations. In step S84, image analysis may be performed to automatically detect pixels with irregular behaviour, for example pixels exhibiting excessive noise or pixels that deviate in gain. These pixels are considered unusable for the image presentation to the user, and are therefore marked as "dead" in the calibration data. During operation of the camera, the signal level of such pixels are subsequently replaced by a value based on neighbouring pixel levels. Such methods for dead-pixel replacement is considered a standard procedure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum, Abramson, by adding JONSSON's teaching so as to have benefit of preventing higher costs and less scalability.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), in view of Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”), further in view of Kumar et al. (Improving Person Tracking Using an Inexpensive Thermal Infrared Sensor hereinafter “Kumar”), Still in view of Cannata (US 5200623 A, “Cannata”), still further in view of Jonsson et al. (US 20090273675 A1, hereinafter “Jonsson”)

Regarding claim 19, Fossum, Abramson, KUMAR, and CANNATA, for the same motivation of combination, further discloses the imaging system of claim 7.
It is noted that Fossum, Abramson, KUMAR, and CANNATA in combination is silent about wherein the logic device is configured to perform dead pixel replacement in obtaining the first processed video data as claimed.
However, JONSSON discloses wherein the logic device is configured to perform dead pixel replacement in obtaining the first processed video data (para. [0085] In step S83 the gain of the camera system determined by measuring at two different temperatures, for example 35 and 100 degrees C. This is done at two different positions of the conveyor belt, one for each temperature. This data may be used to calculate per-pixel gain correction (gainmaps) as well as other gain compensations. In step S84, image analysis may be performed to automatically detect pixels with irregular behaviour, for example pixels exhibiting excessive noise or pixels that deviate in gain. These pixels are considered unusable for the image presentation to the user, and are therefore marked as "dead" in the calibration data. During operation of the camera, the signal level of such pixels are subsequently replaced by a value based on neighbouring pixel levels. Such methods for dead-pixel replacement is considered a standard procedure for people skilled in infrared camera technology. In step S85 image quality control is performed by various methods of image analysis. This may include measuring of temporal and spatial noise as well as image uniformity. Such methods are considered well-known for people skilled in infrared camera technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum, Abramson, by adding JONSSON's teaching so as to have benefit of preventing higher costs and less scalability.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), in view of Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”), further in view of Jonsson et al. (US 20090273675 A1, hereinafter “Jonsson”).

Regarding claim 20, Fossum/Abramson for the same motivation of combination, further discloses the imaging system of claim 2.
It is noted that Fossum/Abramson in combination is silent about wherein the SOM comprises a display driver, and the system further comprises a display coupled to the SOM as claimed.
However, JONSSON discloses wherein the SOM comprises a display driver (JONSSON, para. 71, backend as SOM with display driver), and the system further comprises a display (JONSSON, para. 83) coupled to the SOM.


Regarding claim 21, Fossum/Abramson for the same motivation of combination, further discloses the imaging system of claim 2.
It is noted that Fossum/Abramson in combination is silent about wherein the SOM is manufactured as a separate component before being coupled to the front end module as claimed.
However, JONSSON discloses wherein the SOM is manufactured as a separate component before being coupled to the front end module (Figs. 9A, para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum/Abramson, by adding JONSSON's teaching so as to have benefit of preventing higher costs and less scalability.


    PNG
    media_image1.png
    618
    711
    media_image1.png
    Greyscale

Regarding claim 22, Fossum/Abramson for the same motivation of combination, further discloses the imaging system of claim 10.
It is noted that Fossum/Abramson in combination is silent about wherein the SOM is manufactured as a separate component before being coupled to the front end module as claimed.
However, JONSSON discloses wherein the SOM is manufactured as a separate component before being coupled to the front end module (Figs. 9A, para. 87).
.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US. Pat. NO.: 6,107,618, hereinafter “Fossum”), in view of Abramson et al. (US. Pub. No.: US 20140267757 hereinafter “Abramson”), further in view of Lee et al. (US 20060033936 A1, hereinafter “Lee”).

Regarding claim 4, FOSSUM and ABRAMSON, for the same motivation of combination, further discloses wherein the visible-light processing circuit is configured to process the second video data based at least in part on the first processed video data (see ABRAMSON para 65, i.e. adjust visible light according to the thermal image offset).
	It is noted that FOSSUM and ABRAMSON is silent about wherein the logic device is configured to perform digital detail enhancing comprising bi- linear filtering as claimed.
However, LEE discloses wherein the logic device is configured to perform digital detail enhancing comprising bi- linear filtering (para. [0006] However, the conventional methods used for such resolution conversions introduces image artifacts around image edges greatly affecting image perceptions through human eyes. There are the typical image artifacts such as the jagging artifacts of producing a sawtoothed pattern around image edges resulting from resolution conversions, the blurring artifacts of producing poor sharpness due to the resolution conversions, the ringing and aliasing artifacts around image edges due to poor filter characteristics, and so on. The conventional technologies related to the resolution conversions are mainly classified into a method using linear filtering technologies and a method using non-linear filtering technologies. That is, the method disclosed in U.S. Pat. Nos. 5,889,895 and 5,671,298 and U.S. patent application No. 2002/0140854 carry out resolution conversions using the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum, Abramson and KUMAR in combination by adding LEE's teaching so as to have benefit of preventing the occurrence of factors deteriorating image quality and converting an input image into an output image having a desired resolution size.

Regarding claim 14, FOSSUM and ABRAMSON, for the same motivation of combination, further discloses wherein the processing the second video data is based at least in part on the first processed video data (see second video citation above);
	It is noted that FOSSUM and ABRAMSON is silent about performing digital detail enhancing comprising bi-linear filtering by the logic device to obtain the first processed vide as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the method/apparatus of Fossum and Abramson in combination by .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 20140267757 A1 A method and apparatus for reducing parallax offset in a combination infrared and visible light camera. A thermal imaging camera comprises at least two modes of operation for correcting parallax offset, and is designed to shift at least one of the visible light and infrared images by a predetermined amount. The amount of the shift is dependent at least on the mode of operation. The mode of operation may be manually selected by the user via a user interface on the camera.
US 20140163319 A1 producing an image in light deficient environments and associated structures, methods and features is disclosed and described. The features of the system may include controlling a light source through duration, intensity or both; pulsing a component controlled light source during the blanking period; maximizing the blanking period to allow optimum light; and maintaining color balance.

US 10374109 B2 provides a silicon photodetector having a surface layer that is doped with sulfur inclusions with an average concentration in a range of about 0.5 atom percent to about 1.5 atom percent. The surface layer forms a diode junction with an underlying portion of the substrate. A plurality of electrical contacts allow application of a reverse bias voltage to the junction in order to facilitate generation of an electrical signal, e.g., a photocurrent, in response to irradiation of the surface layer. The photodetector exhibits a responsivity greater than about 1 A/W for incident wavelengths in a range of about 250 nm to about 1050 nm, and a responsivity greater than about 0.1 A/W for longer wavelengths, e.g., up to about 3.5 microns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485